

115 HR 1472 IH: Military and Veteran Caregiver Services Improvement Act of 2017
U.S. House of Representatives
2017-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1472IN THE HOUSE OF REPRESENTATIVESMarch 9, 2017Mr. Langevin (for himself, Mrs. Radewagen, Mrs. Beatty, Mr. Brown of Maryland, Ms. Brownley of California, Mr. Cohen, Ms. Esty, Mr. Evans, Ms. Michelle Lujan Grisham of New Mexico, Ms. Hanabusa, Mr. Hastings, Ms. Jackson Lee, Ms. Kaptur, Mrs. Lawrence, Mr. Lynch, Ms. Moore, Ms. Rosen, Mr. Rush, Mr. Ryan of Ohio, Ms. Shea-Porter, Ms. Sinema, Mr. Soto, Mr. Takano, Mr. Walz, Mr. Young of Alaska, Mr. Ruppersberger, Mr. Cicilline, Mr. Raskin, Ms. Pelosi, and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committees on Armed Services, Oversight and Government Reform, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo expand eligibility for the program of comprehensive assistance for family caregivers of the
			 Department of Veterans Affairs, to expand benefits available to
			 participants under such program, to enhance special compensation for
			 members of the uniformed services who require assistance in everyday life,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Military and Veteran Caregiver Services Improvement Act of 2017. 2.Expansion of eligibility for participation in and services provided under family caregiver program of Department of Veterans Affairs (a)Family caregiver program (1)Expansion of eligibilitySubsection (a)(2)(B) of section 1720G of title 38, United States Code, is amended by striking on or after September 11, 2001.
 (2)Clarification of eligibility for illnessSuch subsection is further amended by inserting or illness after serious injury. (3)Expansion of needed services in eligibility criteriaSubsection (a)(2)(C) of such section is amended—
 (A)in clause (ii), by striking ; or and inserting a semicolon; (B)by redesignating clause (iii) as clause (iv); and
 (C)by inserting after clause (ii) the following new clause (iii):  (iii)a need for regular or extensive instruction or supervision without which the ability of the veteran to function in daily life would be seriously impaired; or.
 (4)Expansion of services providedSubsection (a)(3)(A)(ii) of such section is amended— (A)in subclause (IV), by striking ; and and inserting a semicolon;
 (B)in subclause (V), by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following new subclauses:
						
 (VI)child care services or a monthly stipend for such services if such services are not readily available from the Department;
 (VII)financial planning services relating to the needs of injured and ill veterans and their caregivers; and
 (VIII)legal services, including legal advice and consultation, relating to the needs of injured and ill veterans and their caregivers..
 (5)Expansion of respite care providedSubsection (a)(3)(B) of such section is amended by striking shall be and all that follows through the period at the end and inserting  shall—(i)be medically and age-appropriate; (ii)include in-home care; and
 (iii)include peer-oriented group activities.. (6)Modification of stipend calculationSubsection (a)(3)(C) of such section is amended—
 (A)by redesignating clause (iii) as clause (iv); and (B)by inserting after clause (ii) the following new clause (iii):
						
 (iii)In determining the amount and degree of personal care services provided under clause (i) with respect to an eligible veteran whose need for personal care services is based in whole or in part on a need for supervision or protection under paragraph (2)(C)(ii) or regular instruction or supervision under paragraph (2)(C)(iii), the Secretary shall take into account the following:
 (I)The assessment by the family caregiver of the needs and limitations of the veteran. (II)The extent to which the veteran can function safely and independently in the absence of such supervision, protection, or instruction.
 (III)The amount of time required for the family caregiver to provide such supervision, protection, or instruction to the veteran..
 (7)Periodic evaluation of need for certain servicesSubsection (a)(3) of such section is amended by adding at the end the following new subparagraph:  (D)In providing instruction, preparation, and training under subparagraph (A)(i)(I) and technical support under subparagraph (A)(i)(II) to each family caregiver who is approved as a provider of personal care services for an eligible veteran under paragraph (6), the Secretary shall periodically evaluate the needs of the eligible veteran and the skills of the family caregiver of such veteran to determine if additional instruction, preparation, training, or technical support under those subparagraphs is necessary..
 (8)Use of primary care teamsSubsection (a)(5) of such section is amended, in the matter preceding subparagraph (A), by inserting (in collaboration with the primary care team for the eligible veteran to the maximum extent practicable) after evaluate.
 (9)Eligibility of and assistance for family caregiversSubsection (a) of such section is amended by adding at the end the following new paragraphs:  (11)Notwithstanding any other provision of this subsection, a family caregiver of an eligible veteran who is eligible under paragraph (2) solely because of a serious injury or illness (including traumatic brain injury, psychological trauma, or other mental disorder) incurred or aggravated in the line of duty in the active military, naval, or air service before September 11, 2001, is eligible for assistance under this subsection as follows:
 (A)Not earlier than October 1, 2018, if the family caregiver would merit a monthly personal caregiver stipend under paragraph (3)(A)(ii)(V) in an amount that is in the highest tier specified in the schedule established by the Secretary under paragraph (3)(C)(i).
 (B)Not earlier than October 1, 2020, if the family caregiver would merit such a stipend in an amount that is in the middle tier specified in such schedule.
 (C)Not earlier than October 1, 2022, if the family caregiver would merit such a stipend in an amount that is in the lowest tier specified in such schedule.
							(12)
 (A)In providing assistance under this subsection to family caregivers of eligible veterans, the Secretary may enter into contracts, provider agreements, and memoranda of understanding with Federal agencies, States, and private, nonprofit, and other entities to provide such assistance to such family caregivers.
 (B)The Secretary may provide assistance under this paragraph only if such assistance is reasonably accessible to the family caregiver and is substantially equivalent or better in quality to similar services provided by the Department.
 (C)The Secretary may provide fair compensation to Federal agencies, States, and other entities that provide assistance under this paragraph.
 (D)In carrying out this paragraph, the Secretary shall work with the interagency working group on policies relating to caregivers of veterans and members of the Armed Forces established under section 7 of the Military and Veteran Caregiver Services Improvement Act of 2017..
				(b)Termination of general caregiver support program
 (1)In generalSubsection (b) of such section is amended by adding at the end the following new paragraph:  (6)The authority of the Secretary to provide support services for caregivers of covered veterans under this subsection shall terminate on October 1, 2022..
 (2)Continuation of certain assistanceThe Secretary of Veterans Affairs shall ensure that any activities carried out under subsection (b) of such section on September 30, 2022, are continued under subsection (a) of such section on and after October 1, 2022.
 (c)Modification of definition of family memberSubparagraph (B) of subsection (d)(3) of such section is amended to read as follows:  (B)is not a member of the family of the veteran and does not provide care to the veteran on a professional basis..
 (d)Modification of definition of personal care servicesSubsection (d)(4) of such section is amended— (1)in subparagraph (A), by striking independent;
 (2)by redesignating subparagraph (B) as subparagraph (D); and (3)by inserting after subparagraph (A) the following new subparagraphs:
					
 (B)Supervision or protection based on symptoms or residuals of neurological or other impairment or injury.
 (C)Regular or extensive instruction or supervision without which the ability of the veteran to function in daily life would be seriously impaired..
 (e)Annual evaluation reportParagraph (2) of section 101(c) of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 38 U.S.C. 1720G note) is amended to read as follows:
				
 (2)ContentsEach report required by paragraph (1) after the date of the enactment of the Military and Veteran Caregiver Services Improvement Act of 2017 shall include the following with respect to the program of comprehensive assistance for family caregivers required by subsection (a)(1) of such section 1720G:
 (A)The number of family caregivers that received assistance under such program. (B)The cost to the Department of providing assistance under such program.
 (C)A description of the outcomes achieved by, and any measurable benefits of, carrying out such program.
 (D)An assessment of the effectiveness and the efficiency of the implementation of such program, including a description of any barriers to accessing and receiving care and services under such program.
 (E)A description of the outreach activities carried out by the Secretary under such program. (F)An assessment of the manner in which resources are expended by the Secretary under such program, particularly with respect to the provision of monthly personal caregiver stipends under subsection (a)(3)(A)(ii)(V) of such section 1720G.
 (G)An evaluation of the sufficiency and consistency of the training provided to family caregivers under such program in preparing family caregivers to provide care to veterans under such program.
 (H)Such recommendations, including recommendations for legislative or administrative action, as the Secretary considers appropriate in light of carrying out such program..
			3.Authority to transfer entitlement to Post-9/11 education assistance to family members by seriously
			 injured veterans in need of personal care services
 (a)In generalSubchapter II of chapter 33 of title 38, United States Code, is amended by adding at the end the following new section:
				
					3319A.Authority to transfer unused education benefits to family members by seriously injured veterans
 (a)In generalSubject to the provisions of this section, the Secretary may permit an individual described in subsection (b) who is entitled to educational assistance under this chapter to elect to transfer to one or more of the dependents specified in subsection (c) a portion of such individual's entitlement to such assistance, subject to the limitation under subsection (d).
 (b)Eligible individualsAn individual referred to in subsection (a) is any individual who is described in paragraph (2) of section 1720G(a) of this title and who is participating in the program established under paragraph (1) of such section.
 (c)Eligible dependentsAn individual approved to transfer an entitlement to educational assistance under this section may transfer the individual's entitlement as follows:
 (1)To the individual's spouse. (2)To one or more of the individual's children.
 (3)To a combination of the individuals referred to in paragraphs (1) and (2). (d)Limitation on months of transfer (1)The total number of months of entitlement transferred by a individual under this section may not exceed 36 months.
 (2)The Secretary may prescribe regulations that would limit the months of entitlement that may be transferred under this section to no less than 18 months.
 (e)Designation of transfereeAn individual transferring an entitlement to educational assistance under this section shall— (1)designate the dependent or dependents to whom such entitlement is being transferred;
 (2)designate the number of months of such entitlement to be transferred to each such dependent; and (3)specify the period for which the transfer shall be effective for each dependent designated under paragraph (1).
							(f)Time for transfer; revocation and modification
 (1)Transfer of entitlement to educational assistance under this section shall be subject to the time limitation for use of entitlement under section 3321 of this title.
							(2)
 (A)An individual transferring entitlement under this section may modify or revoke at any time the transfer of any unused portion of the entitlement so transferred.
 (B)The modification or revocation of the transfer of entitlement under this paragraph shall be made by the submittal of written notice of the action to the Secretary.
 (3)Entitlement transferred under this section may not be treated as marital property, or the asset of a marital estate, subject to division in a divorce or other civil proceeding.
 (g)Commencement of useA dependent child to whom entitlement to educational assistance is transferred under this section may not commence the use of the transferred entitlement until either—
 (1)the completion by the child of the requirements of a secondary school diploma (or equivalency certificate); or
 (2)the attainment by the child of 18 years of age. (h)Additional administrative matters (1)The use of any entitlement to educational assistance transferred under this section shall be charged against the entitlement of the individual making the transfer at the rate of one month for each month of transferred entitlement that is used.
 (2)Except as provided under subsection (e)(2) and subject to paragraphs (5) and (6), a dependent to whom entitlement is transferred under this section is entitled to educational assistance under this chapter in the same manner as the individual from whom the entitlement was transferred.
 (3)The monthly rate of educational assistance payable to a dependent to whom entitlement referred to in paragraph (2) is transferred under this section shall be payable at the same rate as such entitlement would otherwise be payable under this chapter to the individual making the transfer.
 (4)The death of an individual transferring an entitlement under this section shall not affect the use of the entitlement by the dependent to whom the entitlement is transferred.
							(5)
 (A)A child to whom entitlement is transferred under this section may use the benefits transferred without regard to the 15-year delimiting date specified in section 3321 of this title, but may not, except as provided in subparagraph (B), use any benefits so transferred after attaining the age of 26 years.
								(B)
 (i)Subject to clause (ii), in the case of a child who, before attaining the age of 26 years, is prevented from pursuing a chosen program of education by reason of acting as the primary provider of personal care services for a veteran or member of the Armed Forces under section 1720G(a) of this title, the child may use the benefits beginning on the date specified in clause (iii) for a period whose length is specified in clause (iv).
 (ii)Clause (i) shall not apply with respect to the period of an individual as a primary provider of personal care services if the period concludes with the revocation of the individual's designation as such a primary provider under section 1720G(a)(7)(D) of this title.
 (iii)The date specified in this clause for the beginning of the use of benefits by a child under clause (i) is the later of—
 (I)the date on which the child ceases acting as the primary provider of personal care services for the veteran or member concerned as described in clause (i);
 (II)the date on which it is reasonably feasible, as determined under regulations prescribed by the Secretary, for the child to initiate or resume the use of benefits; or
 (III)the date on which the child attains the age of 26 years. (iv)The length of the period specified in this clause for the use of benefits by a child under clause (i) is the length equal to the length of the period that—
 (I)begins on the date on which the child begins acting as the primary provider of personal care services for the veteran or member concerned as described in clause (i); and
 (II)ends on the later of— (aa)the date on which the child ceases acting as the primary provider of personal care services for the veteran or member as described in clause (i); or
 (bb)the date on which it is reasonably feasible, as so determined, for the child to initiate or resume the use of benefits.
 (6)The purposes for which a dependent to whom entitlement is transferred under this section may use such entitlement shall include the pursuit and completion of the requirements of a secondary school diploma (or equivalency certificate).
 (7)The administrative provisions of this chapter shall apply to the use of entitlement transferred under this section, except that the dependent to whom the entitlement is transferred shall be treated as the eligible individual for purposes of such provisions.
 (i)OverpaymentIn the event of an overpayment of educational assistance with respect to a dependent to whom entitlement is transferred under this section, the dependent and the individual making the transfer shall be jointly and severally liable to the United States for the amount of the overpayment for purposes of section 3685 of this title.
						(j)Regulations
 (1)The Secretary shall prescribe regulations to carry out this section. (2)Such regulations shall specify—
 (A)the manner of authorizing the transfer of entitlements under this section; (B)the eligibility criteria in accordance with subsection (b); and
 (C)the manner and effect of an election to modify or revoke a transfer of entitlement under subsection (f)(2)..
			(b)Conforming amendments
 (1)Transfers by members of Armed ForcesThe heading of section 3319 of such title is amended by inserting by members of the Armed Forces after family members. (2)Bar to duplication of educational assistance benefitsSection 3322(e) of such title is amended by inserting or 3319A after and 3319.
 (c)Clerical amendmentThe table of sections at the beginning of chapter 33 of such title is amended by striking the item relating to section 3319 and inserting the following new items:
				
					
						3319. Authority to transfer unused education benefits to family members by members of the Armed
			 Forces.
						3319A. Authority to transfer unused education benefits to family members by seriously injured
			 veterans..
			4.Enhancement of special compensation for members of the uniformed services with injuries or
			 illnesses requiring assistance in everyday living
 (a)Expansion of covered membersSubsection (b) of section 439 of title 37, United States Code, is amended— (1)by striking paragraphs (1) through (3) and inserting the following new paragraphs:
					
 (1)has a serious injury or illness that was incurred or aggravated in the line of duty; (2)is in need of personal care services (including supervision or protection or regular instruction or supervision) as a result of such injury or illness; and; and
 (2)by redesignating paragraph (4) as paragraph (3). (b)Provision of assistance to family caregiversSuch section is further amended—
 (1)by redesignating subsections (e), (f), (g), and (h) as subsections (f), (g), (h), and (i), respectively; and
 (2)by inserting after subsection (d) the following new subsection (e):  (e)Assistance for family caregivers (1)The Secretary of Veterans Affairs shall provide family caregivers of a member in receipt of monthly special compensation under subsection (a) the assistance required to be provided to family caregivers of eligible veterans under section 1720G(a)(3)(A) of title 38 (other than the monthly personal caregiver stipend provided for in clause (ii)(V) of such section). For purposes of the provision of such assistance under this subsection, the definitions in section 1720G(d) of title 38 shall apply, except that any reference in such definitions to a veteran or eligible veteran shall be deemed to be a reference to the member concerned.
 (2)The Secretary of Veterans Affairs shall provide assistance under this subsection— (A)in accordance with a memorandum of understanding entered into by the Secretary of Veterans Affairs and the Secretary of Defense; and
 (B)in accordance with a memorandum of understanding entered into by the Secretary of Veterans Affairs and the Secretary of Homeland Security (with respect to members of the Coast Guard).
 (3)The Secretary of Veterans Affairs shall ensure that a family caregiver in receipt of assistance under this subsection is able to transition seamlessly to the receipt of assistance under section 1720G of title 38..
 (c)Information on family caregiver benefitsSubsection (g) of such section, as redesignated by subsection (b)(1) of this section, is amended by adding at the end the following new paragraph:
				
 (3)The Secretary of Defense, in collaboration with the Secretary of Veterans Affairs, shall ensure that members of the uniformed services in receipt of monthly special compensation under subsection (a) are aware of the eligibility of such members for family caregiver assistance under subsection (e)..
 (d)Expansion of covered injuries and illnessesSubsection (h) of such section, as redesignated by subsection (b)(1) of this section, is amended to read as follows:
				
 (h)Serious injury or illness definedIn this section, the term serious injury or illness means an injury, disorder, or illness (including traumatic brain injury, psychological trauma, or other mental disorder) that—
 (1)renders the afflicted person unable to carry out one or more activities of daily living; (2)renders the afflicted person in need of supervision or protection due to the manifestation by such person of symptoms or residuals of neurological or other impairment or injury;
 (3)renders the afflicted person in need of regular or extensive instruction or supervision in completing two or more instrumental activities of daily living; or
 (4)otherwise impairs the afflicted person in such manner as the Secretary of Defense (or the Secretary of Homeland Security, with respect to the Coast Guard) prescribes for purposes of this section..
			(e)Clerical amendments
 (1)Heading amendmentThe heading for such section is amended to read as follows:  439.Special compensation: members of the uniformed services with serious injuries or illnesses requiring assistance in everyday living. (2)Table of sections amendmentThe table of sections at the beginning of chapter 7 of such title is amended by striking the item relating to section 439 and inserting the following new item:
					
						
							439. Special compensation: members of the uniformed services with serious injuries or illnesses
			 requiring assistance in everyday living..
				5.Flexible work arrangements for certain Federal employees
 (a)Definition of covered employeeIn this section, the term covered employee means an employee (as defined in section 2105 of title 5, United States Code) who— (1)is a caregiver, as defined in section 1720G of title 38, United States Code; or
 (2)is a caregiver of an individual who receives compensation under section 439 of title 37, United States Code.
 (b)Authority To allow flexible work arrangementsThe Director of the Office of Personnel Management may promulgate regulations under which a covered employee may—
 (1)use a flexible schedule or compressed schedule in accordance with subchapter II of chapter 61 of title 5, United States Code; or
 (2)telework in accordance with chapter 65 of title 5, United States Code. 6.Lifespan respite care (a)DefinitionsSection 2901 of the Public Health Service Act (42 U.S.C. 300ii) is amended—
 (1)in paragraph (1)— (A)by redesignating subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and realigning the margins accordingly;
 (B)by striking who requires care or supervision to— and inserting  who—(A)requires care or supervision to—; (C)by striking the period and inserting ; or; and
 (D)by adding at the end the following:  (B)is a veteran participating in the program of comprehensive assistance for family caregivers under section 1720G(a) of title 38, United States Code.; and
 (2)in paragraph (5), by striking or another unpaid adult, and inserting another unpaid adult, or a family caregiver as defined in section 1720G of title 38, United States Code, who receives compensation under such section,.
 (b)Grants and cooperative agreementsSection 2902(c) of the Public Health Service Act (42 U.S.C. 300ii–1(c)) is amended by inserting and the interagency working group on policies relating to caregivers of veterans established under section 7 of the Military and Veteran Caregiver Services Improvement Act of 2017 after Human Services.
 (c)Authorization of appropriationsSection 2905 of the Public Health Service Act (42 U.S.C. 300ii–4) is amended by striking There are and all that follows through 2011. and inserting There are authorized to be appropriated to carry out this title $15,000,000 for each of fiscal years 2017 through 2022..
			7.Interagency working group on caregiver policy
 (a)EstablishmentThere shall be established in the executive branch an interagency working group on policies relating to caregivers of veterans and members of the Armed Forces (in this section referred to as the working group).
			(b)Composition
 (1)In generalThe working group shall be composed of the following: (A)A chairperson selected by the President.
 (B)A representative from each of the following agencies or organizations selected by the head of such agency or organization:
 (i)The Department of Veterans Affairs. (ii)The Department of Defense.
 (iii)The Department of Health and Human Services. (iv)The Department of Labor.
 (v)The Centers for Medicare and Medicaid Services. (2)AdvisorsThe chairperson may select any of the following individuals that the chairperson considers appropriate to advise the working group in carrying out the duties of the working group:
 (A)Academic experts in fields relating to caregivers. (B)Clinicians.
 (C)Caregivers. (D)Individuals in receipt of caregiver services.
 (c)DutiesThe duties of the working group are as follows: (1)To regularly review policies relating to caregivers of veterans and members of the Armed Forces.
 (2)To coordinate and oversee the implementation of policies relating to caregivers of veterans and members of the Armed Forces.
 (3)To evaluate the effectiveness of policies relating to caregivers of veterans and members of the Armed Forces, including programs in each relevant agency, by developing and applying specific goals and performance measures.
 (4)To develop standards of care for caregiver services and respite care services provided to a caregiver, veteran, or member of the Armed Forces by a nonprofit or private sector entity.
 (5)To ensure the availability of mechanisms for agencies, and entities affiliated with or providing services on behalf of agencies, to enforce the standards described in paragraph (4) and conduct oversight on the implementation of such standards.
 (6)To develop recommendations for legislative or administrative action to enhance the provision of services to caregivers, veterans, and members of the Armed Forces, including eliminating gaps in such services and eliminating disparities in eligibility for such services.
 (7)To coordinate with State and local agencies and relevant nonprofit organizations on maximizing the use and effectiveness of resources for caregivers of veterans and members of the Armed Forces.
				(d)Reports
 (1)In generalNot later than December 31, 2017, and annually thereafter, the chairperson of the working group shall submit to Congress a report on policies and services relating to caregivers of veterans and members of the Armed Forces.
 (2)ElementsEach report required by paragraph (1) shall include the following: (A)An assessment of the policies relating to caregivers of veterans and members of the Armed Forces and services provided pursuant to such policies as of the date of submittal of the report.
 (B)A description of any steps taken by the working group to improve the coordination of services for caregivers of veterans and members of the Armed Forces among the entities specified in subsection (b)(1)(B) and eliminate barriers to effective use of such services, including aligning eligibility criteria.
 (C)An evaluation of the performance of the entities specified in subsection (b)(1)(B) in providing services for caregivers of veterans and members of the Armed Forces.
 (D)An evaluation of the quality and sufficiency of services for caregivers of veterans and members of the Armed Forces available from nongovernmental organizations.
 (E)A description of any gaps in care or services provided by caregivers to veterans or members of the Armed Forces identified by the working group, and steps taken by the entities specified in subsection (b)(1)(B) to eliminate such gaps or recommendations for legislative or administrative action to address such gaps.
 (F)Such other matters or recommendations as the chairperson considers appropriate. 8.Studies on post-September 11, 2001, veterans and seriously injured veterans (a)Longitudinal study on post-9/11 veterans (1)In generalThe Secretary of Veterans Affairs shall provide for the conduct of a longitudinal study on members of the Armed Forces who commenced service in the Armed Forces after September 11, 2001.
 (2)Grant or contractThe Secretary shall award a grant to, or enter into a contract with, an appropriate entity unaffiliated with the Department of Veterans Affairs to conduct the study required by paragraph (1).
 (3)PlanNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a plan for the conduct of the study required by paragraph (1).
 (4)ReportsNot later than October 1, 2021, and not less frequently than once every four years thereafter, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the results of the study required by paragraph (1) as of the date of such report.
				(b)Comprehensive study on seriously injured veterans and their caregivers
 (1)In generalThe Secretary of Veterans Affairs shall provide for the conduct of a comprehensive study on the following:
 (A)Veterans who have incurred a serious injury or illness, including a mental health injury. (B)Individuals who are acting as caregivers for veterans.
 (2)ElementsThe comprehensive study required by paragraph (1) shall include the following with respect to each veteran included in such study:
 (A)The health of the veteran and, if applicable, the impact of the caregiver of such veteran on the health of such veteran.
 (B)The employment status of the veteran and, if applicable, the impact of the caregiver of such veteran on the employment status of such veteran.
 (C)The financial status and needs of the veteran. (D)The use by the veteran of benefits available to such veteran from the Department of Veterans Affairs.
 (E)Any other information that the Secretary considers appropriate. (3)Grant or contractThe Secretary shall award a grant to, or enter into a contract with, an appropriate entity unaffiliated with the Department of Veterans Affairs to conduct the study required by paragraph (1).
 (4)ReportNot later than two years after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the results of the study required by paragraph (1).
				